Rule 2572. Time for Remand of Record.

       (a)   General rule.—[Unless otherwise ordered:] Except as provided in
paragraphs (b) or (c), [(1) The] the record shall be remanded [to the court or other
tribunal from which it was certified at the expiration of 30 days] after the entry of
the judgment or other final order of the appellate court possessed of the record.

            [(2) The pendency of an application for reargument, or of any other
      application affecting the order, or the pendency of a petition for allowance
      of appeal from the order, shall stay the remand of the record until the
      disposition thereof, and until after 30 days after the entry of a final order in
      the appellate court possessed of the record.]

      [(b)](1)    Supreme Court orders.—The time for the remand of the record
[pursuant to subdivision (a)] following orders of the Supreme Court shall be

              [(1)](i) [7]Seven days after expiration of the time for filing an appeal or
      petition for writ of [certiorari]certiorari to the United States Supreme Court in
      cases in which the death penalty has been imposed, and

             [(2)](ii) 14 days in all other cases.

[Official Note

       The amendment provides for remand seven days after expiration of the
time for appeal or petition for writ of certiorari to the United States Supreme Court
in cases in which the death penalty has been imposed. This keeps the movement
of the record to a minimum, and decreases any risks associated with the physical
movement of the record.]

            (2)    Intermediate Appellate Court orders.—The record shall be
      remanded to the court or other government unit from which it was certified
      at the expiration of 30 days after the entry of the judgment or other final
      order of the appellate court possessed of the record.

      (b)    Effect of pending post-decision applications on remand.--Remand is
stayed until disposition of: (1) an application for reargument; (2) any other
application affecting the order; or (3) a petition for allowance of appeal from the
order. The court possessed of the record shall remand 30 days after either the
entry of a final order or the disposition of all post-decision applications,
whichever is later.

      (c)   Stay of remand pending United States Supreme Court Review.—[A stay
of the remand of the record pending review in the Supreme Court of the United
States may be granted upon application to the appellate court possessed of the
record in the case.] Upon application, the Supreme Court of Pennsylvania may

                                             1
stay remand of the record pending review in the Supreme Court of the United
States. The Supreme Court Prothonotary shall notify the court having possession
of the record of the application and of disposition of the application. The stay shall
not exceed 90 days unless the period is extended for cause shown. If a stay is granted
and [during the period of the stay there is filed with the prothonotary of the
appellate court possessed of the record a notice from] the Clerk of the Supreme
Court of the United States notifies the Supreme Court of Pennsylvania that the party
[who has] that obtained the stay has filed a jurisdictional statement or a petition for a
writ of [certiorari]certiorari [in that court], the stay shall continue until final disposition
by the Supreme Court of the United States. Upon the filing in the Supreme Court of
Pennsylvania of a copy of an order of the Supreme Court of the United States
dismissing the appeal or denying the petition for a writ of [certiorari]certiorari, the
record shall be remanded immediately.

       (d)    Security.—Appropriate security in an adequate amount may be required
as a condition to the grant or continuance of a stay of remand of the record.

        (e)     Docket entry of remand.—The prothonotary of the appellate court shall
note on the docket the date on which the record is remanded and give written notice to
all parties of the date of remand.

Official Note: This rule keeps the movement of the record to a minimum and
decreases the risks associated with the physical movement of the record. The
2017 amendment clarifies that an application for stay of the remand of the record
pending United States Supreme Court review should be filed in the Pennsylvania
Supreme Court.

  [Subdivision (a) is based upon former Commonwealth Court Rule 115A. Former
Superior Court Rule 58 permitted the record to be returned to the lower court
before the order became final upon expiration of the time to petition for allowance
of appeal.

  Subdivision (b) extends the ten day period of former Supreme Court Rule 67 to
14 days to conform to the 14 day period for applying for reargument under Rule
2542(a)(1) (time for application for reargument).

  Subdivision (c) is patterned after Fed. Rules App. Proc. 41 and fills a void in the
prior practice. The time periods may be modified by order under Rule 105 (waiver
and modification of rules).]

*      *      *




                                              2